Citation Nr: 0124836	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of residuals of left knee laceration with 
quadriceps tendinitis at patellar tendon insertion, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for residuals of left knee laceration and 
assigned a zero percent rating, effective June 14, 1996.  

In August 1997, the veteran filed a notice of disagreement 
only on the issue of the residuals of his left knee 
laceration and perfected his appeal to the Board in January 
2000.  

The veteran testified at a personal hearing at the RO in 
March 2000, a transcript of which is contained in the claims 
file.  In a rating decision dated in June 2000, the RO 
increased the veteran's rating for residuals of left knee 
laceration with quadriceps tendinitis at patellar tendon 
insertion from zero percent disabling to 10 percent 
disabling, effective June 14, 1996.  

Although the increased rating for the veteran's residuals of 
left knee laceration with quadriceps tendinitis at patellar 
tendon insertion represented a grant of benefits, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn his appeal and thus the Board continues to address 
the issue herein.

FINDING OF FACT

The veteran's residuals of left knee laceration with 
quadriceps tendinitis at patellar tendon insertion are 
manifested by tenderness of the quadriceps tendon.  There is 
minimal functional impairment consistent with the equivalent 
of some pain on extreme motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of left knee laceration with quadriceps tendinitis 
at patellar tendon insertion have not been met. 38 U.S.C.A. § 
1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260, 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Factual Background

Service medical records show that the veteran sustained a 
left knee laceration in a motorcycle accident in May 1992.  
He was hospitalized.  In January 1993, he complained of 
tightness in the knee in the popliteal space and a mass was 
found.  In June 1994 he complained of left knee pain which he 
reported came and went.  The assessment was chondromalacia 
patella/iliotibial band disorder.  In July 1994, an exostosis 
over the patella was found.

The veteran reported for a VA examination in July 1996.  
Motor examination revealed 5/5 strength throughout.  Reflexes 
were 2+ and symmetrical and there were no pathological 
reflexes.  His gait and station were normal.  Flexion of the 
left knee was to 140 degrees without difficulty.  Diagnosis 
was mild left knee injury.  The X-ray showed no significant 
abnormalities.  In August 1996, the RO granted service 
connection for residuals of left knee laceration and assigned 
a zero percent rating, effective June 14, 1996.

The veteran presented for a VA examination in October 1997.  
The examiner noted that the veteran had an oblique laceration 
which looked like a combination of a puncture and a ripping 
laceration extending six centimeters, but without a great 
deal of tissue loss.  The examiner noted a deformity of the 
left patella with osseous or cartilaginous nodule on the 
superior medial aspect of the left patella and concluded it 
was a traumatic exostosis measuring 1.5 to 2 centimeters on 
the superior medial pole of the left patella.  The knees were 
otherwise normal.  He had a negative patellar grinding test 
and no fluid in either knee joint.  The examiner noted that 
the veteran walked well and without a limp and deemed the 
knee stable with the cruciates and collaterals intact.  The 
McMurray, pivot shift, and Lachman signs were all negative.  
The examiner noted enlargement of the left knee joint which 
was due to the mass on the superior pole of the left patella.  
But it had not caused any damage inside the knee joint.  
Flexion was to 150 degrees.  There was no pain with full 
flexion or full extension.  Diagnosis was contusion of the 
left knee joint with probable laceration of the patella and 
the superior patellar area of the left knee joint.  The 
examiner concluded the knee joint was quite adequate with no 
limitation of motion, no painful motion, no weakness and no 
fatigability, although there was enlargement of the patella.  

The veteran was treated for his left knee disability in 
January 2000.  He stated that his left knee occasionally gave 
way when he climbed stairs but there was no locking of the 
knee.  The examiner noted no effusion or crepitus, but there 
was pain with palpation of the patella, leg raising, and 
lateral torque medially.  There was no tendon instability.  

In a statement dated in March 2000, the veteran's father 
stated that the veteran had a slight limp to his walk the 
last time he had been home.  In a statement dated in March 
2000, a R.H. stated that she had to give the veteran a ride 
to and from the school he was attending because of his 
problems with his left knee.  She stated that he told her 
that working the clutch in his car was painful.  She also 
noted that she saw him limping.  In a statement dated in 
March 2000, a J.T. stated that she had witnessed the veteran 
having problems associated with his left knee condition, such 
as an instant loss of use of his left knee while he was 
walking up a flight of stairs, operating the clutch in his 
car, and getting off the couch. 

The veteran testified at a personal hearing in March 2000.  
He reported having throbbing pain and difficulty climbing 
stairs.  He stated that he had pain everyday.  He stated that 
the scar on his knee was neither painful nor tender.  He 
reported that he had only sought treatment for his knee 
condition in January 2000.  He stated that he had used a knee 
support but could not wear it for a long time because it put 
pressure on his kneecap and knee joint.  He reported that at 
his current job he does not drive and does no heavy lifting.  
The veteran stated that he believed the October 1997 was 
inadequate. 

The veteran reported for a VA examination in April 2000.  He 
complained of a constant throbbing discomfort in his left 
knee.  He stated that sitting with the knee in a flexed 
position or driving his car aggravated the knee.  He reported 
taking Tylenol and Naprosyn daily.  He stated that he no long 
participated in sports.  Playing basketball bothered his 
knee, but he was able to ride a bicycle 10 miles almost every 
weekend.  Upon examination, the examiner noted irregular 
scarring on the anterior aspect of the left knee.  There was 
a stellate scar, measuring approximately 2 centimeters in 
length, just proximal to the superior pole of the patella, 
with a 4 centimeter extension on the anterior aspect of the 
proximal patella, running distally and laterally to the 
lateral border of the patella.  There was also a slight 
prominence anteriorly on the proximal medial quadrant of the 
patella.  Both this area and the quadriceps tendon area were 
tender to direct pressure.  There was no evidence of swelling 
or effusion of the knee but the patella appeared to be 
slightly wider than the right patella.  There was no 
indication of any significant intra-articular or subpatellar 
crepitation nor any ligament laxity.  The veteran had full 
extension of his left knee to zero degrees and flexed to 155 
degrees, but had some aggravation.  The diagnosis was a major 
laceration of the anterior aspect of the left knee probably 
involving the quadriceps tendon insertion at the superior 
pole of the patella, as well as the periosteal surface of the 
proximal patella.  The examiner found extensive scarring in 
the area of the laceration.  The examiner noted that an X-ray 
of the left knee in January 2000 showed no significant 
abnormality.  The examiner's impression was that the 
veteran's symptoms represented a quadriceps tendinitis at the 
area of the scarring in the insertion to the proximal portion 
of the patella.  There was scarring in the prepatellar 
periosteal tissues, producing the palpable prominence.  The 
examiner concluded that the veteran had some minor degree of 
disability related to his left knee condition and some degree 
of functional impairment regarding activities in which he 
holds the knee in a flexed position for extended periods of 
time.  The impairment was mainly on the basis of pain, 
although there was some indication of some structural 
abnormality.  There was no evidence of instability, 
incoordination, or fatigability.  The examiner stated that 
weakness secondary to the pain might be considered, but there 
was no indication of any atrophy of thigh musculature as 
would be expected from a knee that was excessively painful. 

A limited bone scan of the left knee was performed in May 
2000.  Blood flow and blood pool images demonstrated mild 
increased uptake in the left patella.  Delayed static images 
also demonstrated enhanced uptake in the left patella at the 
proximal pole.  No other significant abnormalities were 
identified.  

In a rating decision dated in June 2000, the RO increased the 
veteran's rating for residuals of left knee laceration with 
quadriceps tendinitis at patellar tendon insertion from zero 
percent disabling to 10 percent disabling, effective June 14, 
1996.  

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, at 126-28.  We conclude that the 
disability has not significantly changed and that a uniform 
rating is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

The veteran is service-connected at 10 percent for residuals 
of left knee laceration with quadriceps tendinitis at 
patellar tendon insertion pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5260.  Diagnostic Code 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the Schedule, but are rated by analogy 
to similar disabilities under the Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27 (2000).  Under Diagnostic Code 5260, flexion of 
the leg limited to 60 degrees warrants a zero percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5260. 

The Board has reviewed the evidence of record and finds an 
evaluation is excess of 10 percent for residuals of left knee 
laceration with quadriceps tendinitis at patellar tendon 
insertion is not warranted.  In this case, the record shows 
that during the VA medical examination in July 1996, flexion 
of the left knee was to 140 degrees without difficulty.  
During the VA examination in October 1997, flexion was to 150 
degrees.  There was no pain with full flexion or full 
extension.  The examiner concluded the knee joint was quite 
adequate with no limitation of motion, no painful motion, no 
weakness and no fatigability, although there was enlargement 
of the patella.   The April 2000 VA examination revealed that 
the veteran had full extension of his left knee to zero 
degrees and flexed to 155 degrees, with some aggravation.  
The examiner noted that an X-ray of the left knee in January 
2000 showed no significant abnormality. The examiner 
concluded that the veteran had some minor degree of 
disability related to his left knee condition and some degree 
of functional impairment, mainly on the basis of pain with 
some structural abnormality.  However, there was no evidence 
of instability, incoordination, or fatigability. 

The Court has, however, held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, 
consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5261, extension of the leg limited to 
five degrees warrants a zero percent evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation. 38 C.F.R. Part 4, 
Diagnostic Code 5261.  As described during the VA examination 
in October 1997, there was no pain with full flexion or full 
extension.  The examiner concluded there was no limitation of 
motion, no painful motion, no weakness and no fatigability.  
The April 2000 VA examination revealed that the veteran had 
full extension of his left knee to zero degrees.  Thus, a 
higher rating under Diagnostic Code 5261 is not warranted.

Under Diagnostic Code 5257, a knee impairment with recurrent 
subluxation and lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint will result in 
the assignment of a 20 percent disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5258.  The symptomatic removal of 
semilunar cartilage will result in a 10 percent disability 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Diagnostic 
Code 5256 provides that a 30 percent evaluation will be 
assigned for favorable ankylosis of either knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2000).  In this case, the 
veteran has complained that his knee "gives out."  However, 
because there is no competent medical evidence of recurrent 
subluxation and lateral instability; dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint; symptomatic removal of semilunar 
cartilage; or ankylosis of the left knee, none of the above-
cited diagnostic codes are for application.  We also note 
that the medical evidence is more probative than the lay 
statements that the knee gives out.

The Board has considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Disability of the musculoskeletal 
system is the inability to perform normal working movement 
with normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  VA's Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 in conjunction with disabilities evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 
VAOPGCPREC 36- 97 (1997), 63 Fed. Reg. 31262 (1998)

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  There was no evidence of any more 
than mild functional impairment and his range of motion was 
normal.  Although there was pain, there was no indication 
that pain limited motion or function to a degree greater than 
his actual range of motion.  There was no indication of 
functional impairment due to weakness, since motor function 
was tested as normal.  Rather, the examiner determined that 
there was no major functional impairment and that, according 
to the examiner, the limitation was only slight.  In reaching 
this determination, it was established that he could ride a 
bike 10 miles.  He can play basketball, and it only bothers 
the knee.  At best, there is some discomfort at the extreme 
of flexion.  However, he walks well, has no limp on objective 
examination and was able to do toe rising exercises without 
hesitation, weakness, or fatigability.  In sum, (as 
determined by the hearing officer) there were complaints of 
aches and pain equivalent to painful motion warranting a 10 
percent evaluation.  See 38 C.F.R. § 4.59.  However, the 
veteran does not have the functional equivalent of limitation 
of extension to 15 degrees or the functional equivalent of 
limitation of flexion to 30 degrees.  

To the extent that the veteran and lay informants have 
reported that the knee gives out, neither subluxation nor 
instability have been confirmed and the ligaments have show 
to be without laxity.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no evidence of other sperate 
manifestations not contemplated in the assigned 10 percent 
evaluation. 38 C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted. That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's residuals of left 
knee laceration with quadriceps tendinitis at patellar tendon 
insertion results in marked interference with his employment 
or that such requires frequent periods of hospitalization.  
The percentage ratings under the Schedule are themselves 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

The Board must address the appellant's scars on his left 
knee.  A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, which are tender and painful on 
objective demonstration, or which limit the function of the 
body part that they affect.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805 (2000).  In April 2000, the VA 
examiner noted scarring.  The prominence of the proximal 
medial quadrant of the patella scarring of the quadriceps 
tendon were tender to pressure.  During his personal hearing 
in March 2000, the veteran stated that the scar on his knee 
was neither painful nor tender.  The Board finds that the 
veteran does not have a tender and painful scar.  Although 
the VA examiner in April 2000 noted tenderness, he did not 
make a finding of a painful and tender scar.  See 38 C.F.R. 
Part 4, Diagnostic Code 7804.  There is no medical evidence 
that the scar is poorly nourished, ulcerated, or as limiting 
the function of the veteran's left knee.  Thus, a separate 10 
percent evaluation for the veteran's scar is not warranted.

What the veteran has not shown in this case is that his 
residuals of left knee laceration with quadriceps tendinitis 
at patellar tendon insertion results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate. Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Evaluation in excess of 10 percent for residuals of left knee 
laceration with quadriceps tendinitis at patellar tendon 
insertion is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

